Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  161390                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  KI PROPERTIES HOLDINGS, LLC and                                                                     Richard H. Bernstein
  DF LAND DEVELOPMENT, LLC,                                                                           Elizabeth T. Clement
            Plaintiffs-Appellants,                                                                    Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 161390
                                                                   COA: 348167
                                                                   Washtenaw CC: 18-001074-AA
  ANN ARBOR CHARTER TOWNSHIP,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 4, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        ZAHRA, J., would grant leave to appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2020
           p1118
                                                                              Clerk